DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 10/14/2021. 
Claims 1, 6-9, 13-15 and 20 have been amended.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 112 rejection of claims 9, 15, and 17-20 has been withdrawn in view of the applicant’s amendments.  However, the applicant did not amend claim 16, and as such, the 112 rejection of claim 16 has been maintained.

Argument A) – The applicant argues, in regards to the 102 rejection of claim 1, that Ibrahimbegovic does not disclose a “first client terminal stored on a computing device, configured to generate a carrier object carrying hidden information, the carrier object including a file, the hidden information including a two-dimensional code embedded in the file” and “a second client terminal (user device), configured to receive the carrier object from the first client terminal”.  In particular, the applicant states that Ibrahimbegovic does not disclose the carrier 
Response to argument A) – The applicant’s arguments have been fully considered.  While the examiner submits that Ibrahimbegovic discloses using a QR code in advertisements, i.e. “carrier object carrying hidden information” (see Ibrahimbegovic; paragraphs 0053, 0058 and 0073), the examiner finds persuasive that Ibrahimbegovic does not disclose the carrier object includes a file, and as such, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jiang (U.S. 2018/0308121 A1).
Jiang discloses promotion data being converted into a two-dimensional code.  The promotion data is linked into a microblog, i.e. “file”, for transmission, which is read by other users (see Jiang; paragraphs 0060 and 0065). 
Therefore, the combination of Ibrahimbegovic and Jiang discloses the limitations “first client terminal stored on a computing device, configured to generate a carrier object carrying hidden information, the carrier object including a file, the hidden information including a two-dimensional code embedded in the file” and “a second client terminal (user device), configured to receive the carrier object from the first client terminal”, as shown in the rejection below.

The applicant’s arguments of claims 2, 4, 5, 7-9, 11, 12 and 14 (see applicant’s remarks pages 10 and 11) have been considered regarding the newly added amended limitation, but are moot in view of the new ground(s) of rejection. 

Argument B) - Applicant’s arguments with respect to the 102 rejection of claim 15 (see applicant’s remarks; pages 12 and 13) has been considered but are moot because the new ground for any teaching or matter specifically challenged in the argument.

The applicant’s arguments of claims 3, 6, 10, 13 and 16-20 (see applicant’s remarks pages 13-15) have been considered but are moot in view of the new ground(s) of rejection.


Claim Interpretation
Regarding claims 5, 12 and 19, the claims recite alternative language, i.e. using the term “at least one of”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the limitations “receiving, by the first terminal, original information of the hidden information from the third terminal” and “performing, by the first terminal, information hiding processing on the original information to obtain the hidden information” (emphasis added) appear to be inconsistent with claim 15, from which they depend, and as such, render the claims indefinite.
In particular, claim 15 recite “receiving, by a first client terminal, a carrier object from a second client terminal, the carrier object carrying hidden information” (emphasis added).  In other words, the “second client terminal” sends the carrier object which carries hidden information to the “first client terminal”.  
Therefore, it is unclear why the “first client terminal” receives “original information of the hidden information” and performs “hiding processing on the original information to obtain the hidden information”, as recited in claim 16, when it is the “second client terminal” that sends the carrier object that carries the hidden information, as recited in claim 15.
For purposes of applying prior art, the examiner interprets the limitations being performed by the second client terminal. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7-9, 11, 12, 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahimbegovic et al. (U.S. 2013/0001291 A1) in view of Jiang (U.S. 2018/0308121 A1).
Regarding claim 1, Ibrahimbegovic discloses a system, comprising:
a first client terminal (author) stored on a computing device, configured to generate a carrier object (advertisement) carrying hidden information (QR code), (see Ibrahimbegovic; paragraphs 0053, 0058 and 0073; Ibrahimbegovic discloses an author, i.e. “first terminal” by way of the device being used by the author, creates target content, such as a URL address for a promotion, and sends it to a certificate authority, CA.  The CA generates resolution data that includes an address of the CA and the target content.  The author receives the resolution data and carrying” the QR code);
a second client terminal (user device), configured to receive the carrier object (advertisement) from the first client terminal (author) (see Ibrahimbegovic; paragraph 0073; Ibrahimbegovic discloses the author uses the QR code in advertisements during interactions with a user in which a user device, i.e. “second client terminal”, is able to scan the code, i.e. receive the advertisement to scan the code), and parse the carrier object to obtain relevant information (e.g. request data) of the hidden information (see Ibrahimbegovic; paragraphs 0074 and 0075; Ibrahimbegovic discloses the user device decodes and analyzes the information encoded in the QR code to determine the target address and further to extract request data), and obtain valid identification information (target URL, type of content and malicious code identifier) according to feedback information (response data) fed back by a third client terminal (certificate authority, i.e. CA) (see Ibrahimbegovic; paragraphs 0076; Ibrahimbegovic discloses the user device transmits to the CA, i.e. “third client terminal”, the request data and receives response data from the CA.  The response data includes the target URL, as well as, other information related to the type of the content or whether the content contains malicious code); and
the third client terminal (CA), configured to receive the relevant information (request data) from the second client terminal (user device), and send the feedback information (response data) to the second client terminal (user device) according to the relevant information (request data) (see Ibrahimbegovic; paragraphs 0076 and 0077; Ibrahimbegovic discloses the CA receives request data from the user device and sends response data to the user device).
a carrier object carrying hidden information”, as discussed above, Ibrahimbegovic does not explicitly disclose the carrier object including a file, the hidden information including a two-dimensional code embedded in the file.
In analogous art, Jiang discloses the carrier object including a file (microblog), the hidden information including a two-dimensional code embedded in the file (microblog) (see Jiang; paragraphs 0060 and 0065; Jiang discloses promotion data being converted into a two-dimensional code.  The promotion data is linked into a microblog, i.e. “file”, for transmission.  The microblog is read by other users).
One of ordinary skill in the art would have been motivated to combine Ibrahimbegovic and Jiang because they both disclose features of transmitting a barcode, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Jiang’s sending promotion data into the system of Ibrahimbegovic in order to provide the benefit of allowing the author to send advertisements (see Ibrahimbegovic; paragraph 0073) to multiple users (see Jiang; paragraphs 0065 and 0066).
Regarding claim 2, Ibrahimbegovic and Jiang disclose all the limitations of claim 1, as discussed above, and further the combination of Ibrahimbegovic and Jiang clearly discloses wherein the first client terminal (author) is further configured to:
receive original information (resolution address and target content) of the hidden information from the third terminal (CA) (see Ibrahimbegovic; paragraphs 0044 and 0057; Ibrahimbegovic discloses the CA transmitting resolution data, which includes resolution address original information” of the “hidden information” is the resolution data); and 
perform information hiding processing on the original information to obtain the hidden information (see Ibrahimbegovic; paragraph 0058; Ibrahimbegovic discloses the author receives the resolution data and encodes, i.e. “information hiding”, into a generated QR code.  In other words, the encoding is performed on the QR code in order to produce hidden information).
Regarding claim 4, Ibrahimbegovic and Jiang disclose all the limitations of claim 1, as discussed above, and further the combination of Ibrahimbegovic and Jiang clearly discloses wherein the first client terminal (author), the second client terminal (user device), and the third client terminal (CA) are included in different devices (see Ibrahimbegovic; paragraphs 0041, 0044 and 0076; Ibrahimbegovic discloses an author, i.e. using some device, creates target content and communicates the target content to the CA.  Further, a user device also communicates with the CA, as such, “different devices”).
Regarding claim 5, Ibrahimbegovic and Jiang disclose all the limitations of claim 1, as discussed above, and further the combination of Ibrahimbegovic and Jiang clearly discloses wherein the valid identification information includes at least one of the hidden information (see Ibrahimbegovic; paragraph 0076; Ibrahimbegovic discloses the response data includes the target URL, i.e. “hidden information”) and signature information of the carrier object (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “hidden information” alternative).
Regarding claim 7, Ibrahimbegovic and Jiang disclose all the limitations of claim 1, as discussed above, and further the combination of Ibrahimbegovic and Jiang clearly discloses of the two-dimensional code (identifier for QR code) (see Ibrahimbegovic; paragraphs 0066; Ibrahimbegovic discloses the QR code as a type of two-dimensional matrix barcode.  The CA receives request data that includes an identifier to identify a PIN for the QR code); and 
the feedback information includes a recognition result (verification) of the two-dimensional code information (see Ibrahimbegovic; paragraphs 0079 and 0080; Ibrahimbegovic discloses feedback information from the CA includes verifying the PIN, using the identifier, for the QR code).
Regarding claim 8, Ibrahimbegovic discloses a method, comprising:
receiving, by a first client terminal (user device), a carrier object (advertisement) from a second client terminal (author), the carrier object (advertisement) carrying hidden information (QR code) (see Ibrahimbegovic; paragraphs 0053, 0058 and 0073; Ibrahimbegovic discloses an author, i.e. “second client terminal” by way of the device being used by the author, creates target content, such as a URL address for a promotion.  The author uses a QR code, generated by the author, in its advertisments, i.e. the advertisement “carrying” the QR code, during interactions with a user, in which a user device, i.e. “first client terminal”, is able to scan the QR code, i.e. receive the advertisement to scan the QR code, which includes the address for the target content);
parsing, by the first client terminal (user device), the carrier object to obtain relevant information (request data) of the hidden information (see Ibrahimbegovic; paragraphs 0074 and 0075; Ibrahimbegovic discloses the user device decodes and analyzes the information encoded in the QR code to determine the target address and further to extract request data);
sending, by the first client terminal (user device), the relevant information (request data) to a third client terminal (certificate authority, i.e. CA) (see Ibrahimbegovic; paragraphs 0076; third client terminal”, request data);
receiving, by the first client terminal (user device), feedback information (response data) from the third client terminal (CA) (see Ibrahimbegovic; paragraphs 0076; Ibrahimbegovic discloses the user device receives response data from the CA.  The response data includes the target URL, as well as, other information related to the type of the content or whether the content contains malicious code), and
determining, by the first client terminal (user device), valid identification information (target URL, type of content and malicious code identifier) according to the feedback information (response data), wherein the feedback information (response data) is information fed back according to the relevant information (request data) (see Ibrahimbegovic; paragraphs 0076 and 0077; Ibrahimbegovic discloses the user device transmits to the CA the request data and receives response data from the CA.  The response data includes the target URL, as well as, other information related to the type of the content or whether the content contains malicious code). 
While Ibrahimbegovic discloses “the carrier object carrying hidden information”, as discussed above, Ibrahimbegovic does not explicitly disclose the carrier object including a file, the hidden information including a code embedded in the file.
In analogous art, Jiang discloses the carrier object including a file (microblog), the hidden information including a code embedded in the file (microblog) (see Jiang; paragraphs 0060 and 0065; Jiang discloses promotion data being converted into a two-dimensional code.  The promotion data is linked into a microblog, i.e. “file”, for transmission.  The microblog is read by other users).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Jiang’s sending promotion data into the system of Ibrahimbegovic in order to provide the benefit of allowing the author to send advertisements (see Ibrahimbegovic; paragraph 0073) to multiple users (see Jiang; paragraphs 0065 and 0066).
Regarding claim 9, Ibrahimbegovic and Jiang disclose all the limitations of claim 8, as discussed above, and further the combination of Ibrahimbegovic and Jiang clearly discloses receiving, by the second terminal, original information (resolution address and target content) of the hidden information from the third terminal (CA) (see Ibrahimbegovic; paragraphs 0044 and 0057; Ibrahimbegovic discloses the CA transmitting resolution data, which includes resolution address and target content to the author.  In other words, the “original information” of the “hidden information” is the resolution data); and 
performing, by the second terminal, information hiding processing on the original information to obtain the hidden information (see Ibrahimbegovic; paragraph 0058; Ibrahimbegovic discloses the author receives the resolution data and encodes, i.e. “information hiding”, into a generated QR code.  In other words, the encoding is performed on the QR code in order to produce hidden information).
Regarding claims 11 and 18, Ibrahimbegovic and Jiang discloses all the limitations of claims 8 and 15, as discussed above, and further the combination of Ibrahimbegovic and Jiang clearly discloses wherein the first client terminal, the second client terminal, and the third client different devices”).
Regarding claims 12 and 19, Ibrahimbegovic and Jiang discloses all the limitations of claims 8 and 15, as discussed above, and further the combination of Ibrahimbegovic and Jiang clearly discloses wherein the valid identification information includes at least one of the hidden information (see Ibrahimbegovic; paragraph 0076; Ibrahimbegovic discloses the response data includes the target URL, i.e. “hidden information”) and signature information of the carrier object (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “hidden information” alternative).
Regarding claim 14, Ibrahimbegovic and Jiang discloses all the limitations of claim 1, as discussed above, and further the combination of Ibrahimbegovic and Jiang clearly discloses wherein the relevant information (request data) includes two-dimensional code information of the code (identifier for QR code) (see Ibrahimbegovic; paragraphs 0066; Ibrahimbegovic discloses the QR code as a type of two-dimensional matrix barcode.  The CA receives request data that includes an identifier to identify a PIN for the QR code); and 
the feedback information includes a recognition result (verification) of the two-dimensional code information (see Ibrahimbegovic; paragraphs 0079 and 0080; Ibrahimbegovic discloses feedback information from the CA includes verifying the PIN, using the identifier, for the QR code).
Regarding claim 15, Ibrahimbegovic discloses one or more computer-readable media, stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform acts (see Ibrahimbegovic; paragraph 0022) comprising:
receiving, by a first client terminal (user device), the carrier object (advertisement) carrying hidden information (QR code) (see Ibrahimbegovic; paragraphs 0053, 0058 and 0073; Ibrahimbegovic discloses an author, i.e. “second client terminal” by way of the device being used by the author, creates target content, such as a URL address for a promotion.  The author uses a QR code, generated by the author, in its advertisments, i.e. the advertisement “carrying” the QR code, during interactions with a user, in which a user device, i.e. “first client terminal”, is able to scan the QR code, i.e. receive the advertisement to scan the QR code, which includes the address for the target content);
parsing, by the first client terminal (user device), the carrier object to obtain relevant information (request data) of the hidden information (see Ibrahimbegovic; paragraphs 0074 and 0075; Ibrahimbegovic discloses the user device decodes and analyzes the information encoded in the QR code to determine the target address and further to extract request data);
sending, by the first client terminal (user device), the relevant information (request data) to a third client terminal (certificate authority, i.e. CA) (see Ibrahimbegovic; paragraphs 0076; Ibrahimbegovic discloses the user device transmits to a CA, i.e. “third client terminal”, request data);
receiving, by the first client terminal (user device), feedback information (response data) from the third client terminal (CA) (see Ibrahimbegovic; paragraphs 0076; Ibrahimbegovic discloses the user device receives response data from the CA.  The response data includes the 
determining, by the first client terminal (user device), valid identification information (target URL, type of content and malicious code identifier) according to the feedback information (response data), the feedback information (response data) including information fed back according to the relevant information (request data) (see Ibrahimbegovic; paragraphs 0076 and 0077; Ibrahimbegovic discloses the user device transmits to the CA the request data and receives response data from the CA.  The response data includes the target URL, as well as, other information related to the type of the content or whether the content contains malicious code). 
While Ibrahimbegovic discloses “receiving…the carrier object carrying hidden information”, as discussed above, Ibrahimbegovic does not explicitly disclose receiving, by a first client terminal, a carrier object from a group message sent by a second client terminal, the carrier object carrying hidden information.
In analogous art, Jiang discloses receiving, by a first client terminal, a carrier object from a group message sent by a second client terminal, wherein the carrier object carrying hidden information (two-dimensional code) (see Jiang; paragraphs 0060 and 0066; Jiang discloses promotion data being converted into a two-dimensional code.  The user client, i.e. “second client terminal”, may send the sharing format of the promotion data to a WeChat group for clicking and obtaining by other members, i.e. “first client terminal”.  The examiner notes the applicant’s specification supports this interpretation by stating the carrier object may be sent in a WeChat group; see applicant’s specification as filed; paragraph 0096).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Jiang’s sending promotion data into the system of Ibrahimbegovic in order to provide the benefit of allowing the author to send advertisements (see Ibrahimbegovic; paragraph 0073) to multiple users (see Jiang; paragraphs 0065 and 0066).
Regarding claim 16, Ibrahimbegovic and Jiang disclose all the limitations of claim 15, as discussed above, and further the combination of Ibrahimbegovic and Jiang clearly discloses receiving, by the first terminal, original information (resolution address and target content) of the hidden information from the third terminal (CA) (see Ibrahimbegovic; paragraphs 0044 and 0057; Ibrahimbegovic discloses the CA transmitting resolution data, which includes resolution address and target content to the author.  In other words, the “original information” of the “hidden information” is the resolution data); and 
performing, by the first terminal, information hiding processing on the original information to obtain the hidden information (see Ibrahimbegovic; paragraph 0058; Ibrahimbegovic discloses the author receives the resolution data and encodes, i.e. “information hiding”, into a generated QR code.  In other words, the encoding is performed on the QR code in order to produce hidden information).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahimbegovic et al. (U.S. 2013/0001291 A1) in view of Jiang (U.S. 2018/0308121 A1), as applied to claims 1, 8 and 15 above, and further in view of Chenna (U.S. 2014/0108810 A1).
Regarding claims 3, 10 and 17, Ibrahimbegovic and Jiang disclose all the limitations of claims 1, 8 and 15, as discussed above, and while Ibrahimbegovic discloses “the first client terminal, the second client terminal and the third client terminal are included in different devices”, as discussed above, the combination of Ibrahimbegovic and Jiang does not explicitly disclose wherein the first client terminal, the second client terminal, and the third client terminal are included in a same device.
In analogous art, Chenna discloses the first client terminal, the second client terminal, and the third client terminal are included in a same device (see Chenna; paragraphs 0031 and 0032; Chenna discloses the authentication app 118, i.e. “first client terminal”, the application 403, i.e. “second client terminal”, that generates the nonce encoded in the QR code and the application, i.e. “third client terminal”, to scan the QR code are running in a mobile device 115.  The examiner notes that the applicant’s specification states that first, second, and third client terminals may be applications; see applicant’s specification; paragraph 0040).
One of ordinary skill in the art would have been motivated to combine Ibrahimbegovic, Jiang and Chenna because they all disclose features barcode scanning, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Chenna’s authentication system into the combined system of Ibrahimbegovic and Jiang in order to provide the benefit of improving . 

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahimbegovic et al. (U.S. 2013/0001291 A1) in view of Jiang (U.S. 2018/0308121 A1), as applied to claims 1, 8 and 15 above, and further in view of Jamkhedkar et al. (U.S. 2019/0205865 A1).
Regarding claims 6, 13 and 20, Ibrahimbegovic and Jiang discloses all the limitations of claims 1, 8 and 15 as discussed above, and further while Ibrahimbegovic discloses “relevant information” and “feedback information”, as discussed above, the combination of Ibrahimbegovic and Jiang does not explicitly disclose wherein the relevant information includes signature information; and the feedback information includes a verification result of the signature information.
In analogous art, Jamkhedkar discloses the relevant information includes signature information (see Jamkhedkar; paragraphs 0035 and 0036; Jamkhedkar discloses a QR code includes a digital signature.  A second entity device participates in QR code based data transfers with a support server.  In other words, the second entity device sends “relevant information”, such as a digital signature, of the QR code to the support server); and 
the feedback information includes a verification result of the signature information (see Jamkhedkar; paragraphs 0041 and 0067; Jamkhedkar discloses the support server’s QR code processing module interacts with the second entity device.  The support server verifies that the signature of the QR code is authenticated.  In other words, the support server gives feedback that the digital signature has been verified and authenticated).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Jamkhedkar’s authentication system into the combined system of Ibrahimbegovic and Jiang in order to provide the benefit of improving security thereby allowing validity of the entity generating the QR code (see Jamkhedkar; paragraph 0034 and Table 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Alsina et al. (U.S. 2015/0348078 A1) discloses allowing users to forward special offers, included in barcodes, to friends.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        01/15/2022

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443